Citation Nr: 0815487	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  04-31 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Diego, California


THE ISSUES

1.  Entitlement to an initial, compensable disability rating 
for status-post cyst removal, right side auditory meatus.

2.  Entitlement to service connection for hearing loss, to 
include as secondary to service-connected status-post cyst 
removal, right side auditory meatus.
   

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from April 1971 to July 
1977.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 decision of the RO that, in 
part, granted service connection for status-post cyst 
removal, right side auditory meatus, evaluated as 0 percent 
(noncompensable) disabling effective September 27, 2001; and 
denied service connection for hearing loss.  The veteran 
timely appealed.

In February 2008, the veteran testified during a hearing 
before the undersigned at the RO.

The issue of service connection for hearing loss is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

For the period from September 27, 2001, the veteran's status-
post cyst removal, right side auditory meatus, has been 
productive of occasional drainage affecting the veteran's 
right ear, and affecting less than 5 percent of his entire 
body or exposed surface, and not involving systemic therapy; 
constant exudation or itching, extensive lesions, 
disfigurement, and limitation of affected part have not been 
shown.


CONCLUSION OF LAW

The criteria for an initial, compensable disability 
evaluation, for status-post cyst removal, right side auditory 
meatus, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.118, 
Diagnostic Code 7819 (2002 & 2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through November 2001 and March 2006 letters, the RO notified 
the veteran of elements of service connection, the evidence 
needed to establish each element, and evidence of increased 
disability.  These documents served to provide notice of the 
information and evidence needed to substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
The letters asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

In the March 2006 letter, the RO specifically notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In this case, the veteran has appealed for a higher initial 
disability rating assigned following the grant of service 
connection.  Hence, the Board has characterized the issue in 
accordance with the decision in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (appeals from original awards are not to 
be construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.  As Fenderson held that a claim 
for an initial disability rating is distinct from a claim for 
increased rating, the requirements of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), are not applicable to the 
present claim.

Defects as to the timeliness of the statutory and regulatory 
notice also are rendered moot, in this case, because the 
claim decided on appeal has been fully developed and re-
adjudicated by an agency of original jurisdiction after 
notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the veteran's service medical records and 
outpatient treatment records, and has arranged for the 
veteran to undergo a VA examination in connection with the 
claim decided on appeal, a report of which is of record.  The 
veteran has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2007).

Where the question for consideration is propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Service connection has been established for status-post cyst 
removal, right side auditory meatus.  The RO assigned a 
noncompensable disability rating under 38 C.F.R. § 4.118, 
Diagnostic Code 7819, pertaining to benign skin neoplasms.  

During the course of this appeal, VA revised the criteria for 
evaluation of skin disabilities, effective on August 30, 
2002.  67 Fed. Reg. 49590 (July 31, 2002) (codified at 
38 C.F.R. § 4.118 (2007)).  The revised rating criteria are 
not applicable to the period prior to their effective date, 
while VA must consider the applicability of the revised and 
former versions of the rating criteria for the period after 
the effective date of the change.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997); VAOPGCPREC 7-2003; 69 Fed. Reg. 25,179 
(2004).

Under the former criteria, Diagnostic Codes 7807 through 7819 
are rated as scars, disfiguring or other, or that limit 
function of part affected; or as eczema, unless otherwise 
provided, dependent upon location, extent, and repugnant or 
otherwise disabling character of manifestations.
 
Pursuant to former Diagnostic Code 7806 for eczema, a 
10 percent rating is warranted when there is eczema with 
exfoliation, exudation, or itching, if involving an exposed 
area or extensive area.  A 30 percent rating is warranted 
when there is eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is warranted if there is eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).

Under the revised criteria, benign skin neoplasms are to be 
rated as disfigurement of the head, face, or neck (Diagnostic 
Code 7800); as scars (Diagnostic Codes 7801, 7802, 7803, 
7804, or 7805); or impairment of function.  38 C.F.R. 
§ 4.118, Diagnostic Code 7813 (2007).

A 10 percent rating may be assigned for a scar that is 
unstable, that is painful on examination, or that limits the 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803-7805 (2007).  Although, no more than one of these 
ratings may be assigned without violating the rule against 
the pyramiding of disabilities.  38 C.F.R. § 4.14.  

A superficial scar is one that is not associated with 
underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic 
Code 7802, Note (2).  A scar at a location other than the 
head, face, or neck that is superficial and that does not 
cause limitation of motion would have to have an area 
exceeding 144 square inches (929 square centimeters) to 
warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic 
Code 7802.  

A deep scar is one that is associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 
(2).  A scar at a location other than the head, face, or neck 
that is deep or that causes limitation of motion would have 
to have an area exceeding 6 square inches (39 square 
centimeters) to warrant a 10 percent rating, 12 square inches 
(77 square centimeters) to warrant a 20 percent rating, 
72 square inches (465 square centimeters) to warrant a 
30 percent rating, or 144 square inches (929 square 
centimeters) to warrant a 40 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Code 7801 (2007).

Although the veteran contends that his status-post cyst 
removal, right side auditory meatus, is more severe than 
currently rated, the objective evidence does not support a 
compensable disability rating at any time. 

In this case, the veteran's status-post cyst removal, right 
side auditory meatus, does not consist of any disfigurement 
of the head, face, or neck.

The report of a June 2005 VA contract examination reveals no 
evidence of functional impairment due to benign neoplasms, or 
of any scarring or disfigurement.  Audiometric testing also 
revealed normal hearing.  Examination of each ear revealed 
the ear canals and tympanic membranes were normal.  The 
examiner identified what appeared to be a sebaceous cyst of 
the skin in front of the right tragus.  There was no 
preauricular pit.  The examiner noted that an in-service 
hearing test conducted before the cyst was incised and 
drained, had shown a small degree of low-tone hearing loss in 
the right ear.  The examiner opined it is likely that hearing 
loss was a type of conductive hearing loss related to the 
cyst blocking the ear canal.

Otoscopy of each ear in March 2006 revealed the canals to be 
clear and the tympanic membranes visualized with normal 
appearance.  Repeat audiometric testing revealed findings 
within normal limits.

In February 2008, the veteran testified that his ear 
continued to drain and sometimes clogged and became infected, 
resulting in tiny bumps or sores.

Despite the veteran's contention that his status-post cyst 
removal, right side auditory meatus, had worsened or had 
caused eczema, the objective medical evidence has not shown 
any ulceration or constant exudation or itching.  Nor is 
there any objective evidence that at least 5 percent of his 
entire body or exposed areas have been affected, or that 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required for treatment of 
the skin disability.  There has been no evidence of any pain 
on examination associated with status-post cyst removal, 
right side auditory meatus.

In this case, the veteran's service-connected disability has 
been manifested primarily by occasional drainage from the 
right ear, and a probable sebaceous cyst of the skin in front 
of the right tragus; ulceration, constant exudation, itching, 
or limitation of function of the affected part has not been 
shown.  The symptoms have not met the criteria for a 
compensable disability rating at any time under either the 
former or revised rating criteria.  

There is no showing that the veteran's service-connected 
status-post cyst removal, right side auditory meatus, has 
resulted in so exceptional or unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the veteran's disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The veteran has not reported any lost time from 
work, or other economic impact from the disability.  There is 
no evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Thus, the weight of the evidence is against the grant of an 
initial, compensable disability rating for the veteran's 
claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2007).  
Hence, staged ratings are not applicable.  




ORDER

An initial, compensable disability rating for status-post 
cyst removal, right side auditory meatus, is denied.


REMAND

Hearing Loss 

During his February 2008 hearing, the veteran testified that 
he has been working for the Border Patrol Agency since 1997, 
and has had annual physical examinations, including 
audiometric testing.  The veteran submitted a copy of his 
most recent audiometric findings, as well as a letter from a 
friend attesting to his hearing problems.  He did not waive 
regional office consideration of the additional evidence.  
The claims file does not contain any other treatment records 
or audiometric testing from the Border Patrol agency.

The veteran also testified that he worked as a helicopter 
mechanic for North Island, in San Diego, California, during 
the 1990's; and that audiometric testing had also been 
conducted.  He also testified that he had health insurance 
with Kaiser Permanente in San Diego, California, since the 
1980's, and that he had been treated for a few hearing 
problems.  

VA is obliged to assist a veteran to obtain evidence 
pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 2002).

Evidence of a current hearing loss disability-i.e., one 
meeting the requirements of 38 C.F.R. § 3.385-and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993). 

Should the evidence added to the record reflect that the 
veteran has a current hearing loss disability, and given the 
likelihood that the veteran had significant in-service noise 
exposure associated with aircraft maintenance and power 
tools, an examination would be needed to determine whether 
the veteran's current bilateral hearing loss either had its 
onset during service or is related to his active service-to 
specifically include in-service noise exposure during flight 
line operations and aircraft maintenance as alleged; or is 
proximately due to a service-connected disability.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2007).

Accordingly, the case is REMANDED for the following action:

1. After obtaining any necessary 
authorization from the veteran, please 
obtain the veteran's audiometric test 
results and records for a hearing loss 
disability from the Border Patrol Agency, 
since 1997 to present; from North Island, 
in San Diego, California, from the 
1990's; and from Kaiser Permanente in San 
Diego, California, from the 1980's, and 
associate them with the claims folder.  

2.  Should the evidence reflect that the 
veteran has a current hearing loss 
disability, afford the veteran a VA 
examination by an otolaryngologist (ear, 
nose and throat specialist) to identify 
all current disability underlying the 
veteran's current complaints of hearing 
loss; and to obtain information as to the 
current nature and likely etiology of any 
current hearing loss of either ear.  All 
appropriate tests and studies (to include 
audiometric testing) should be 
accomplished, and all clinical findings 
should be reported in detail. 

The examiner should specifically indicate 
whether the veteran currently has hearing 
loss in either ear to an extent 
recognized as a disability for VA 
purposes (i.e., has an auditory threshold 
in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz of 40 decibels 
or greater; or an auditory threshold for 
at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz of 
26 decibels or greater; or speech 
recognition scores using the Maryland CNC 
Test of less than 94 percent).  

Based on the examination and review of 
the record, the examiner should offer 
opinions as to:

(a) whether it is at least as likely 
as not (50 percent probability or 
more) that any such hearing loss 
disability of either ear either had 
its onset in service, or is the 
result of disease or injury incurred 
or aggravated during service, to 
specifically include in-service 
noise exposure during flight line 
operations and aircraft maintenance 
as reported by the veteran; and  

(b) whether it is at least as likely 
as not that the veteran's service-
connected status-post cyst removal, 
right side auditory meatus, caused 
or permanently increased the 
veteran's hearing loss of either 
ear.

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should note review of the file.

3.  If the veteran fails to report to any 
scheduled examination, the RO or AMC 
should obtain and associate with the 
record a dated copy of any notice to the 
veteran of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

4.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.  
If the benefits sought on appeal remain 
denied, the RO or AMC must furnish a 
supplemental statement of the case (SSOC) 
before the claims file is returned to the 
Board, if otherwise in order.

The veteran may furnish additional evidence and/or argument.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


